DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant has elected claims 1-7 without traverse on 08/05/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hosek [US Pub # 2018/0108561].

Regarding claims 1-7: Hosek dislcoses A robot apparatus, comprising:
a first upper arm (784) configured to rotate about a first rotational axis;
a first forearm (788) rotatably coupled to the first upper arm (784) at a second rotational axis;
a first wrist member (W1, see markup fig 41)  rotatably coupled to the first forearm (788) at a third rotational axis;
a first end effector (E1, see markup fig 41) and a second end effector (E2) coupled to the first wrist member (W1) and spaced by a first end effector pitch (D1, see markup fig 41);
a second upper arm (786) configured to rotate about the first rotational axis;

a second wrist member (W2) rotatably coupled to the second forearm (790) at a fifth rotational axis; and
a third end effector (E3) and a fourth end effector (E4) coupled to the second wrist member (W2) and spaced by a second end effector pitch (D2), 
wherein the first wrist member (W1) is U- shaped and includes a first leg (794) coupled to the first end effector (E1), a second leg (794’, see markup fig 41) coupled to the second end effector (E2), and a boom (B1) coupled between the first leg and the second leg.
the second wrist member (W2) is U- shaped and includes a first leg (792) coupled to the third end effector (E3), a second leg (792’) coupled to the fourth end effector (E4), and a boom (B2) coupled between the first leg (792) and the second leg (792’).
A centerline of the first end effector (E1) is parallel to a centerline of the second end effector (E2).
A centerline of the third end effector (E3) is parallel to a centerline of the fourth end effector (E4). 
Hosek does not explicitly show that the second end effector pitch being different than the first end effector pitch.wherein the first end effector pitch is in a range from 0.45 m to 0.65 m and the second end effector pitch is in a range from 0.60 m to 0.80 m. wherein the first end effector pitch is about 22 inches (about 0.56 m) and the second end effector pitch is about 28 inches (about 0.70 m). However change in size and change in shape is matter of design choice and the claimed relative dimensions would not perform differently than the prior at device. (See MPEP 2177.04 section IV).

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.


[AltContent: textbox (E3, E4)][AltContent: arrow][AltContent: arrow][AltContent: textbox (E1, E2)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (D2)][AltContent: arrow][AltContent: textbox (B1)][AltContent: textbox (794’)][AltContent: textbox (B2)][AltContent: textbox (792’)][AltContent: textbox (D1)][AltContent: textbox (W2)][AltContent: textbox (W1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    563
    748
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658